16‐207‐cv(L)  
      E.J. Brooks Co. v. Cambridge Sec. Seals 
       
 1                                                 UNITED STATES COURT OF APPEALS 
 2                                                     FOR THE SECOND CIRCUIT 
 3                                                                 

 4                                                                         August Term, 2016 

 5                             (Argued: November 14, 2016                                        Decided: June 5, 2017) 

 6     

 7                                                  Docket Nos. 16‐207‐cv(L), 16‐259‐cv(XAP) 
 8                                                                   _____________________________________	
 9                                                                     
10                                        E.J. BROOKS COMPANY, d/b/a TYDENBROOKS, 
11                                                                     
12                                                   Plaintiff–Counter‐Defendant– 
13                                                     Appellant–Cross‐Appellee, 
14                                                                     
15                                                                   v. 
16                                                                     
17                                                CAMBRIDGE SECURITY SEALS, 
18                                                                     
19                                                  Defendant–Counter‐Claimant– 
20                                                    Appellee–Cross‐Appellant. 
21                                                                     
22                                                  _____________________________________ 
23     
24    Before:                       

25                                        KEARSE, LOHIER, and DRONEY, Circuit Judges. 
26                                               
27            E.J. Brooks Company, d/b/a TydenBrooks (“TydenBrooks”), prevailed at 
28    trial in its claims against Cambridge Security Seals (“CSS”) for misappropriation 
29    of trade secrets, unfair competition, and unjust enrichment under New York law.  
30    The United States District Court for the Southern District of New York (Preska, 
31    then C.J.) instructed the jury that damages for these claims should be measured 
32    by the costs CSS avoided rather than the losses TydenBrooks sustained by virtue 
                                                                  
      
           The Clerk of Court is directed to amend the caption as set forth above. 
 1    of the misappropriation and unfair competition.  After the jury awarded 
 2    damages based on CSS’s avoided costs, TydenBrooks requested mandatory 
 3    prejudgment interest pursuant to section 5001(a) of the New York Civil Practice 
 4    Law and Rules (“CPLR”), which the District Court denied.  We affirm the 
 5    judgment insofar as it relates to CSS’s liability.  We otherwise defer decision on 
 6    this appeal and cross‐appeal in order to certify the following two questions to the 
 7    New York Court of Appeals:  First, “whether, under New York law, a plaintiff 
 8    asserting claims of misappropriation of a trade secret, unfair competition, and 
 9    unjust enrichment can recover damages that are measured by the costs the 
10    defendant avoided due to its unlawful activity.”  Second, “if the answer to the 
11    first question is ‘yes,’ whether prejudgment interest under CPLR § 5001(a) is 
12    mandatory where a plaintiff recovers damages as measured by the defendant’s 
13    avoided costs.” 
14     
15                               DANIEL GOLDMAN (Kerri Ann Law, Claudia Pak, 
16                               Sam Koch, on the brief), Kramer Levin Naftalis & Frankel 
17                               LLP, New York, NY, for Plaintiff–Counter‐Defendant–
18                               Appellant–Cross‐Appellee. 
19     
20                               HOWARD SCHUB (Daniel J. Fetterman, on the brief), 
21                               Kasowitz, Benson, Torres & Friedman LLP, New York, 
22                               NY, for Defendant–Counter‐Claimant–Appellee–Cross‐
23                               Appellant. 
24                                
25    LOHIER, Circuit Judge: 

26          Both parties challenge a judgment of the United States District Court for 

27    the Southern District of New York (Preska, then C.J.) following a jury trial.  At 

28    trial, plaintiff E.J. Brooks Company, d/b/a TydenBrooks (“TydenBrooks”), largely 

29    prevailed in its claims against defendant Cambridge Security Seals (“CSS”) and 

30    three former TydenBrooks employees (with whom TydenBrooks thereafter 



                                               2
 1    settled) for misappropriation of trade secrets, unfair competition, and unjust 

 2    enrichment under New York law.1  This case principally involves questions of 

 3    New York law relating to whether a plaintiff asserting these claims can recover 

 4    damages measured by the costs the defendant avoided rather than the losses the 

 5    plaintiff sustained by virtue of the misappropriation and unfair competition.  On 

 6    appeal, the parties agree that there is no decision of the New York State courts to 

 7    which we can confidently point to decide whether the defendant’s avoided costs 

 8    are a permissible measure of damages for these claims.  Nor, in our view, have 

 9    the New York courts clearly answered a second question that we are asked to 

10    consider, namely, whether prejudgment interest under section 5001(a) of New 

11    York’s Civil Practice Law and Rules (“CPLR”) is mandatory where a plaintiff 

12    recovers, if appropriate, damages as measured by the defendant’s avoided costs. 

13                  For these reasons, the appeal and cross‐appeal present two damages‐

14    related questions that have not been resolved by the New York Court of Appeals 

15    and implicate significant New York State interests.  As we reject CSS’s other 




                                                                  
      1  Federal jurisdiction was initially premised on TydenBrooks’s claims under the 
      federal Lanham Act.  The Lanham Act claims were dismissed by stipulation of 
      the parties in 2015. 
       
                                                                     3
1    challenges,2 the resolution of these two questions may dispose of this appeal.  

2    Accordingly, we affirm the judgment as to liability, reserve decision as to 

3    damages, and certify the following two questions to the New York Court of 

4    Appeals:  

5                  1. Whether, under New York law, a plaintiff asserting claims of 
6                     misappropriation of a trade secret, unfair competition, and unjust 
7                     enrichment can recover damages that are measured by the costs the 
8                     defendant avoided due to its unlawful activity. 
9                      


                                                                 
     2 CSS challenges the District Court’s preclusion of certain evidence at trial that, 
     according to CSS, supported its position that the trade secret at issue in this case 
     was not valuable.  Because we conclude that the District Court did not commit 
     evidentiary “errors that were a clear abuse of discretion that were clearly 
     prejudicial to the outcome of the trial,” we reject each of these challenges.  
     Marshall v. Randall, 719 F.3d 113, 116 (2d Cir. 2013) (quotation marks omitted).  
     First, CSS argues that the District Court erred in excluding four financial 
     documents that, it claims, showed that TydenBrooks believed it did not own 
     valuable trade secrets.  But the District Court properly determined that the 
     documents had no probative value without expert testimony to explain them, 
     which CSS declined to provide.  Second, the District Court did not err in limiting 
     CSS’s direct examination of a lay witness engineer because the engineer did not 
     personally develop or work with the specific manufacturing process at issue and 
     had not been qualified as an expert witness.  See United States v. Garcia, 413 F.3d 
     201, 215 (2d Cir. 2005).  Third, even assuming that it was error for the District 
     Court to exclude internal documents and emails that, CSS argues, show 
     TydenBrooks’s directors expressing doubts about its manufacturing process, we 
     conclude the error was harmless.  We have reviewed all of CSS’s remaining 
     challenges to evidentiary rulings, jury instructions, and the damages award that 
     are not encompassed by the certified questions, and we conclude that they are 
     without merit. 

                                                                    4
 1          2. If the answer to the first question is “yes,” whether prejudgment 
 2             interest under New York Civil Practice Law and Rules § 5001(a) is 
 3             mandatory where a plaintiff recovers damages as measured by the 
 4             defendant’s avoided costs. 

 5                                     BACKGROUND 

 6          TydenBrooks is the largest manufacturer of plastic security seals in the 

 7    United States.  CSS was founded in 2010 and began manufacturing plastic 

 8    security seals at the end of 2011.  As relevant here, in 2012 TydenBrooks filed this 

 9    lawsuit against CSS and former TydenBrooks employees who went to work for 

10    CSS, accusing them of misappropriation of trade secrets, civil conspiracy, unfair 

11    competition, and unjust enrichment, all in violation of New York law.   

12          At trial, TydenBrooks claimed that CSS had copied and profited from 

13    TydenBrooks’s automated process for manufacturing plastic security seals, 

14    which are used to detect and prevent tampering with containers and other 

15    products.  In support of its claim, TydenBrooks introduced evidence that it 

16    treated the process as a trade secret.  That contention was vigorously disputed by 

17    CSS, which sought to introduce evidence that TydenBrooks’s manufacturing 

18    process was neither secret nor unique.  The jury ultimately found that CSS was 

19    liable for misappropriation of a trade secret, unfair competition, and unjust 

20    enrichment.  


                                               5
 1                  The issue of damages proved to be thornier.  TydenBrooks initially sought 

 2    recovery of its lost profits and sales and disgorgement of CSS’s gross profits.  It 

 3    later abandoned those theories, electing instead to pursue an “avoided costs” 

 4    theory in which damages are calculated as the total costs CSS avoided by not 

 5    developing its own manufacturing process.  To support its avoided costs theory 

 6    at trial, TydenBrooks relied primarily on the testimony of its damages expert, Dr. 

 7    Robert Vigil.  Dr. Vigil estimated that, as a result of its misappropriation of the 

 8    manufacturing process, CSS saved between $6.1 million and $12.2 million in 

 9    costs—or $7.8 million to $16.6 million when he included costs associated with 

10    employee benefit payments.3  In his calculations, Dr. Vigil assumed that CSS’s 

11    capital cost savings equaled the capital costs that TydenBrooks incurred to 

12    develop its own machines in the first instance.  For its part, CSS did not 

13    introduce any expert trial testimony relating to damages and elected instead to 

14    rely on its cross‐examination of Dr. Vigil.  On cross‐examination, Dr. Vigil 

15    acknowledged that he tried but failed to calculate CSS’s profits because the 

16    “profit information from [CSS] was not sufficient.”  

                                                                  
      3 Dr. Vigil’s estimate of the labor costs savings derived from the calculations of 
      yet another TydenBrooks expert who determined the time savings that CSS 
      enjoyed because it did not have to pay employees to develop the machines from 
      scratch. 
                                                                     6
 1          At TydenBrooks’s request, the District Court instructed the jury that 

 2    TydenBrooks sought damages on each of its claims “based on the defendants’ 

 3    avoided costs.”  It explained that the jury would have to compare “actual costs 

 4    incurred by the defendant . . . with the costs it would have incurred to produce 

 5    the same products without the use and knowledge of [TydenBrooks’s] 

 6    manufacturing process.”  The District Court also instructed the jury that it 

 7    should consider three factors in measuring damages:  (1) whether CSS “realized 

 8    savings in research and development costs, including the time and resources 

 9    typically devoted to researching and developing a new manufacturing process,” 

10    (2) whether CSS “gained a competitive advantage in being able to bring its 

11    plastic indicative security seals to market earlier than competitors,” and  

12    (3) whether CSS “realized any savings in [its] operating costs, including savings 

13    from the avoidance of certain labor expenses and from increased productivity 

14    resulting from the efficiencies of the [misappropriated] manufacturing process.” 

15          On May 4, 2015, the jury rendered a verdict in favor of TydenBrooks and 

16    awarded it $3.9 million in total damages against CSS:  $1.3 million each for three 

17    of TydenBrooks’s four claims under New York law (misappropriation of trade 

18    secrets, unfair competition, and unjust enrichment).  The District Court entered 



                                                7
 1    judgment on the verdict against CSS in the amount of $3.9 million on May 13, 

 2    2015.  The following day, TydenBrooks moved to amend the judgment to include 

 3    prejudgment interest from February 11, 2011 to May 13, 2015 at nine percent per 

 4    annum under sections 5001 and 5004 of the CPLR.  In December 2015 the District 

 5    Court denied TydenBrooks’s motion, noting that the jury was specifically 

 6    instructed that “[d]amages are assessed from the date of the misappropriation 

 7    and/or unfair use through the date on which the verdict is given.”  In the District 

 8    Court’s view, that instruction provided “a clear reason to believe that the jury’s 

 9    damage award was intended to compensate Plaintiff for injuries suffered during 

10    the same time period that an award of prejudgment interest would otherwise 

11    account for.”  As a result, the District Court concluded, “to award [TydenBrooks] 

12    additional interest for that prejudgment period . . . would constitute a windfall 

13    double recovery.”  

14          This appeal and cross‐appeal followed. 

15                                         DISCUSSION 

16          1.  Damages and Avoided Costs 

17          As noted, the District Court instructed the jury that TydenBrooks sought 

18    damages on each of its claims “based on the defendants’ avoided costs,” which 



                                               8
 1    required the jury to compare “actual costs incurred by the defendant . . . with the 

 2    costs it would have incurred to produce the same products without the use and 

 3    knowledge of [TydenBrooks’s] manufacturing process.”  Joint App’x 918–19.  

 4    CSS argues that it was error to instruct the jury that damages could be calculated 

 5    based on CSS’s “avoided costs.”  It insists that New York law rejects such a 

 6    measure of damages if the plaintiff’s losses and the defendant’s profits are 

 7    themselves calculable. 

 8          We have recognized that the profit unjustly received by a defendant in 

 9    trade secret cases is “an appropriate measure of damages under New York law.”  

10    Softel, Inc. v. Dragon Med. & Sci. Commc’ns, Inc., 118 F.3d 955, 969 (2d Cir. 1997) 

11    (citing David Fox & Sons, Inc. v. King Poultry Co., 23 N.Y.2d 914 (1969)).  We 

12    have also recognized that “[t]he amount of damages recoverable in an action for 

13    misappropriation of trade secrets” may alternatively “be measured . . . by the 

14    plaintiff’s losses,” although we have said this without specifically referencing 

15    New York law.  A.F.A. Tours, Inc. v. Whitchurch, 937 F.2d 82, 87 (2d Cir. 1991).  

16    And in those trade secret cases where measuring either the defendant’s profits or 

17    the plaintiff’s losses is too hard or speculative, we have approved the concept of 

18    a “reasonable royalty award” that “attempts to measure a hypothetically agreed 



                                               9
 1    value of what the defendant wrongfully obtained from the plaintiff.”  Vt. 

 2    Microsystems, Inc. v. Autodesk, Inc., 88 F.3d 142, 151 (2d Cir. 1996). 

 3          Even the “avoided costs” measure of damages finds some support in New 

 4    York law.  A century ago in New York Bank Note Co. v. Hamilton Bank Note 

 5    Engraving & Printing Co., the New York Court of Appeals suggested that 

 6    awarding the plaintiff the amount of costs saved by the defendant as a result of 

 7    its wrongful use of a proprietary device might reflect an appropriate measure of 

 8    damages under some circumstances.  180 N.Y. 280, 295–97 (1905).  There, the 

 9    plaintiff, New York Bank Note Company, had been awarded all of the profits of 

10    the defendant, who had used New York Bank Note’s proprietary printing press 

11    in breach of a contract.  Recognizing that such an award would hand a windfall 

12    to New York Bank Note because not all of defendant’s profits “necessarily or 

13    presumptively proceed[ed]” from the use of the proprietary press, the Court of 

14    Appeals concluded that “the plaintiff was entitled to recover[,] not the profit 

15    made by the defendant . . . , but the profit that company made from the use of the 

16    restricted presses.”  Id. at 295–96.  The Court of Appeals then remanded with 

17    instructions that New York Bank Note be awarded only “the difference between 

18    the cost of printing on the [proprietary] presses and the cost of printing by other 



                                               10
 1    means or devices open to the defendant.”  Id. at 297.  But New York Bank Note 

 2    involved a contract claim, not claims of misappropriation of trade secrets or 

 3    unfair competition.   

 4          Our own Court also appears to have endorsed a course similar to the 

 5    District Court’s avoided costs approach in a contract case.  In Matarese v. Moore‐

 6    McCormack Lines, we affirmed an award of damages under New York law 

 7    based on a calculation of costs avoided by the defendant.  158 F.2d 631, 635–37 

 8    (2d Cir. 1946).  There, an agent of the defendant promised the plaintiff one third 

 9    of the savings that the defendant would accrue from using the plaintiff’s devices, 

10    which were designed to help the defendant’s stevedores load and unload cargo 

11    more safely and efficiently.  We concluded that the defendant was liable under a 

12    theory of unjust enrichment for its failure to pay, and we approved the district 

13    court’s jury instructions permitting the jury to award damages based on the 

14    “reasonable value of the use of the devices and the reasonable value of the 

15    services rendered by the plaintiff.”  Id. at 635 (quotation marks omitted).  The 

16    value to the defendant, we stated, included savings in the form of lower labor 

17    costs, insurance premiums, storage costs, and material costs.  Id. at 635–36.  But 

18    because Matarese involved a claim of unjust enrichment in the context of a 



                                               11
 1    specific promise to pay the equivalent of accrued savings, its utility in resolving 

 2    this case is limited.  

 3           Recognizing that neither Matarese nor New York Bank Note fully answers 

 4    the question before us, TydenBrooks urges that we turn to the Restatement 

 5    (Third) of Unfair Competition (the “Restatement”) to determine how the New 

 6    York Court of Appeals would decide the damages question in this case.  Relying 

 7    expressly on Matarese, the Restatement commends using the amount of avoided 

 8    costs as a measure of damages in unfair competition cases where “the benefit 

 9    derived by the defendant consists primarily of cost savings, such as when the 

10    trade secret is a more efficient method of production.”  Restatement § 45 cmt. f & 

11    Reporters’ Note to cmt. f (1995); see also id. cmt. d.  Although we recognize that 

12    comments d and f of Section 45 in particular appear to support the avoided costs 

13    approach, we cannot say with certainty that those provisions of the Restatement 

14    accurately describe New York law with respect to calculating damages in trade 

15    secret and unfair competition cases.  We note that the New York Court of 

16    Appeals has never even cited the Restatement, while the Appellate Division has 

17    cited it only four times, in ways that are not helpful to our resolution of this 

18    appeal.  See N. State Autobahn, Inc. v. Progressive Ins. Grp. Co., 953 N.Y.S.2d 96, 



                                                12
 1    103, 106 (2d Dep’t 2012); Mann ex rel. Akst v. Cooper Tire Co., 816 N.Y.S.2d 45, 

 2    52 (1st Dep’t 2006); Pullman Grp., LLC v. Prudential Ins. Co., of Am., 733 

 3    N.Y.S.2d 1, 2 (1st Dep’t 2001); Wiener v. Lazard Freres & Co., 672 N.Y.S.2d 8, 15 

 4    (1st Dep’t 1998).  Ten New York Supreme Court decisions have cited the 

 5    Restatement, all for propositions irrelevant to the damages question at issue 

 6    here.4  We therefore have little if any reason to think that New York has 

 7    incorporated the Restatement’s black letter or comments into its law on trade 

 8    secrets or unfair competition.   

 9                  In short, neither our Court nor the New York courts appear to have 

10    approved the specific type of award in this case—that is, the costs that CSS 

11    avoided by using TydenBrooks’s manufacturing process.  To the contrary, New 

12    York courts have suggested that the measure of damages in trade secret cases, 

13    even when measured by reference to a defendant’s profits, should correspond to 

14    a plaintiff’s losses as a means of compensation.  See Epstein Eng’g, P.C. v. 

15    Cataldo, 1 N.Y.S.3d 38, 39 (1st Dep’t 2015); Suburban Graphics Supply Corp. v. 

                                                                  
      4
           A more recent Supreme Court decision asserted (in a footnote) that the 
      Restatement “has been incorporated into New York’s trade secrets law,” but 
      cited for support an Appellate Division case, Wiener, that itself merely refers to 
      the Restatement’s definition of a trade secret, not to incorporation.  Zylon Corp. v 
      Medtronic, Inc., No. 650523/08, 2015 N.Y. Misc. LEXIS 1276, at *27 n.8 (N.Y. Sup. 
      Ct. Apr. 17, 2015) (citing Wiener, 672 N.Y.S.2d at 15). 
                                                                     13
 1    Nagle, 774 N.Y.S.2d 160, 163–64 (2d Dep’t 2004); Hertz Corp. v. Avis, Inc., 485 

 2    N.Y.S.2d 51, 54 (1st Dep’t 1985); Am. Elecs., Inc. v. Neptune Meter Co., 290 

 3    N.Y.S.2d 333, 335 (1st Dep’t 1968).  Assuming New York requires that trade 

 4    secret damages bear some connection to the plaintiff’s losses, it is not apparent to 

 5    us that assessing damages based on the defendant’s avoided costs satisfies the 

 6    requirement.  Whether avoided costs can be a measure of damages in trade secret 

 7    cases under New York law presents, then, an unresolved policy decision “that 

 8    the New York Court of Appeals is better situated than we are to make.”  Caronia 

 9    v. Philip Morris USA, Inc., 715 F.3d 417, 450 (2d Cir. 2013) (quotation marks 

10    omitted).  

11          2.  Prejudgment Interest 

12          TydenBrooks appeals the District Court’s denial of its motion to amend the 

13    judgment to include prejudgment interest pursuant to section 5001(a) of the 

14    CPLR.  “New York law does not permit the trial court to exercise any discretion 

15    where a party is entitled to such interest as a matter of right.”  New England Ins. 

16    Co. v. Healthcare Underwriters Mut. Ins. Co., 352 F.3d 599, 603 (2d Cir. 2003) 

17    (quotation marks omitted).  “However, New York law also provides that where 

18    there is a possibility that the jury award already allowed interest, no further 



                                               14
 1    prejudgment interest can be recovered on the verdict.”  Trademark Research 

 2    Corp. v. Maxwell Online, Inc., 995 F.2d 326, 342 (2d Cir. 1993).   

 3          In response to TydenBrooks’s motion to amend the judgment, the District 

 4    Court concluded that prejudgment interest was not required because the jury’s 

 5    award already compensated TydenBrooks for the entire pre‐verdict period.  To 

 6    be sure, prejudgment interest was not specifically mentioned in the trial 

 7    testimony, on the verdict form, or during the jury instructions.  Nor was there 

 8    any other concrete basis in the record to suggest that the jury included such 

 9    interest.  Cf. Bamira v. Greenberg, 744 N.Y.S.2d 367, 369 (1st Dep’t 2002).  

10    Nevertheless, the District Court relied on its instruction that the jury should 

11    assess damages “from the date of the misappropriation and/or unfair use 

12    through the date on which the verdict is given.”  Joint App’x 919.  According to 

13    the District Court, that instruction told the jury to award damages accrued up 

14    through the date of the verdict, leaving no need for an additional award of 

15    prejudgment interest. 

16          As relevant here, section 5001(a) uses language suggesting that 

17    prejudgment interest is mandatory in cases involving misappropriated property:  

18    “Interest shall be recovered upon a sum awarded because of . . . an act or 



                                               15
 1    omission depriving or otherwise interfering with title to, or possession or 

 2    enjoyment of, property.”  N.Y. C.P.L.R. § 5001(a) (emphasis added); see Mallis v. 

 3    Bankers Tr. Co., 717 F.2d 683, 695 (2d Cir. 1983) (“Courts applying § 5001(a) have 

 4    without qualification awarded interest as a matter of right whenever any tortious 

 5    conduct causes pecuniary damage to tangible or intangible property interests.”).  

 6    Notwithstanding the mandatory language of the statute, some New York courts 

 7    appear to have forged an exception to mandatory prejudgment interest to 

 8    prevent windfalls in favor of plaintiffs.  See Bamira, 744 N.Y.S.2d at 369 

 9    (explaining that purpose of prejudgment interest is “to make the aggrieved party 

10    whole” and vacating interest award because it “would constitute a windfall 

11    double recovery”); Kaiser v. Fishman, 590 N.Y.S.2d 230, 234 (2d Dep’t 1992) 

12    (“The award of interest is founded on the theory that there has been a 

13    deprivation of use of money or its equivalent and that the sole function of 

14    interest is to make whole the party aggrieved.  It is not to provide a windfall for 

15    either party.”); see also Julien J. Studley, Inc. v. Gulf Oil Corp., 425 F.2d 947, 949 

16    (2d Cir. 1969) (describing section 5001 as “New York’s latest effort to enforce the 

17    policy enunciated by Chief Judge Cardozo in Prager v. New Jersey Fid. & Plate 




                                                 16
 1    Glass Ins. Co., 245 N.Y. 1, 5–6 [] (1927), that ‘[i]nterest must be added if we are to 

 2    make the plaintiff whole’”).   

 3              Here, as we have explained, TydenBrooks received damages based on 

 4    CSS’s avoided costs rather than losses TydenBrooks suffered.  The damages 

 5    award did not purport to compensate TydenBrooks “for the loss of the use of 

 6    money [it was] entitled to receive.”  Kassis v. Teachers’ Ins. & Annuity Ass’n, 786 

 7    N.Y.S.2d 473, 474 (1st Dep’t 2004).  So it is not clear that TydenBrooks was 

 8    entitled to recover in a way that “tak[es] into account the time value of money.”  

 9    Id. (quotation marks omitted).  The jury charge appeared to reflect this 

10    understanding:  the District Court instructed the jury to make TydenBrooks 

11    whole by assessing damages up through the date of the verdict.  Under an 

12    avoided costs theory of damages, in which the award to TydenBrooks is 

13    measured in terms of costs that CSS did not pay rather than in terms of money 

14    TydenBrooks lost, any prejudgment interest award could well constitute a 

15    windfall because TydenBrooks was not deprived of the use of those avoided 

16    costs. 

17              In a case in which the damages awarded are not clearly compensatory 

18    under New York law, we find it hard to square the mandatory language of 



                                                17
 1    section 5001 with the import of the New York decisions, cited above, that suggest 

 2    that prejudgment interest under the statute is not mandatory where a windfall is 

 3    the likely result.  Here, too, we think that resolving whatever tension exists 

 4    between the statutory language of section 5001(a), the New York State court 

 5    decisions, and the propriety of avoided costs as a measure of damages is better 

 6    left to the New York Court of Appeals.   

 7                                      CERTIFICATION 

 8          Second Circuit Local Rule 27.2 permits us to certify to the New York Court 

 9    of Appeals “determinative questions of New York law [that] are involved in a 

10    case pending before [us] for which no controlling precedent of the Court of 

11    Appeals exists.”  N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27(a); see also N.Y. 

12    Const. art. VI, § 3(b)(9).  “In deciding whether to certify a question, we consider: 

13    (1) the absence of authoritative state court interpretations of [the law in 

14    question]; (2) the importance of the issue to the state, and whether the question 

15    implicates issues of state public policy; and (3) the capacity of certification to 

16    resolve the litigation.”  Georgitsi Realty, LLC v. Penn‐Star Ins. Co., 702 F.3d 152, 

17    158 (2d Cir. 2012) (quotation marks omitted).  Here, each factor favors 

18    certification as to each of the questions.   



                                                 18
 1           First, as we have explained, no state appellate court has grappled with 

 2    whether New York law permits a plaintiff asserting claims of misappropriation 

 3    of a trade secret, unfair competition, and unjust enrichment to recover damages 

 4    that are measured by the costs the defendant avoided due to its unlawful 

 5    activity.  Nor has any New York State appellate court held that there are 

 6    exceptions to section 5001(a)’s mandatory language in cases where damages are 

 7    not meant to be compensatory.  This factor weighs heavily in favor of 

 8    certification:  “‘New York has a strong interest in deciding the issue certified 

 9    rather than having the only precedent on point be that of the federal court, which 

10    may be mistaken.’”  Carney v. Philippone, 332 F.3d 163, 172 (2d Cir. 2003) 

11    (quoting Great N. Ins. Co. v. Mount Vernon Fire Ins. Co., 143 F.3d 659, 662 (2d 

12    Cir. 1998)).   

13           Second, issues relating to New York State law governing the protection of 

14    trade secrets, the form of remedy for victims of misappropriation, and the 

15    availability of prejudgment interest entail careful policy judgments.  A New York 

16    court should determine in the first instance which of these policy judgments 

17    ought to prevail.  See Sealed v. Sealed, 332 F.3d 51, 59 (2d Cir. 2003).   




                                                19
 1          If on certification the New York Court of Appeals determines that avoided 

 2    costs are an inappropriate measure of damages in trade secret cases, we would 

 3    be required to vacate the judgment and remand for further proceedings, thereby 

 4    ending the appeal.  See Chauca v. Abraham, 841 F.3d 86, 95 (2d Cir. 2016).  On 

 5    the other hand, if the New York Court of Appeals were to conclude that avoided 

 6    costs may appropriately be assessed in this case and that prejudgment interest 

 7    under section 5001(a) of the CPLR is not required, we would affirm the District 

 8    Court’s judgment, having rejected CSS’s other challenges.  In short, certification 

 9    here has the “capacity to resolve this litigation.”  Caronia, 715 F.3d at 449.  

10                                       CONCLUSION 

11          For the foregoing reasons, we AFFIRM the District Court’s judgment as to 

12    liability, RESERVE decision as to damages, and CERTIFY the following two 

13    questions to the New York Court of Appeals: 

14          1. Whether, under New York law, a plaintiff asserting claims of 
15             misappropriation of a trade secret, unfair competition, and unjust 
16             enrichment can recover damages that are measured by the costs the 
17             defendant avoided due to its unlawful activity. 
18              
19          2. If the answer to the first question is “yes,” whether prejudgment 
20             interest under New York Civil Practice Law and Rules § 5001(a) is 
21             mandatory where a plaintiff recovers damages as measured by the 
22             defendant’s avoided costs. 
23     


                                                20
 1    In certifying these questions, we understand that the New York Court of Appeals 

 2    may reformulate or expand the certified questions as it deems appropriate. 

 3          It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

 4    the New York Court of Appeals a certificate in the form attached, together with a 

 5    copy of this opinion and a complete set of briefs, appendices, and the record filed 

 6    by the parties in this Court.  This panel will retain jurisdiction to decide the case 

 7    once we have had the benefit of the views of the New York Court of Appeals or 

 8    once that court declines to accept certification.  Decision is RESERVED. 

 9                                       CERTIFICATE 

10          The foregoing is hereby certified to the Court of Appeals of the State of 

11    New York pursuant to Second Circuit Local Rule 27.2 and New York Codes, 

12    Rules, and Regulations title 22, § 500.27(a), as ordered by the United States Court 

13    of Appeals for the Second Circuit. 




                                                21